DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 10 are amended. Claims 9, 11, and 12 are cancelled. Claim 10 is withdrawn due to an earlier restriction requirement.
Claims 18 and 13-18 are pending for examination below. 

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that Butler ‘904 does not teach recycling of the unreacted alkane from a membrane reactor to the dehydrogenation reactor, because Butler ‘904 does not teach a membrane reactor for the last reactor.
In response, Butler ‘904 is not used to teach the membrane reactor location, but is merely used to teach that it is known to recycle unreacted alkane from a dehydrogenation effluent to the dehydrogenation reactor. The placement of the membrane is moot with regard to this teaching, as it is already taught in Butler ‘024, and thus the use of Butler ‘904 to teach recycling alkane from an effluent to a dehydrogenation reactor is maintained.
Applicant argues on pages 7-8 of the Remarks that Butler ‘904 should not be combined with Butler ‘024 because the modification renders the combining improper, because Butler ‘024 teaches the membrane separator is between units and Butler ‘904 
In response, the Examiner again notes that Butler ‘904 is not used to modify the positioning of the membrane reactor or separator in Butler ‘024, but is merely used to teach that it is known to recycle unreacted alkane from a dehydrogenation effluent to a dehydrogenation reactor. The position of the membrane separator has no effect on the ability to recycle unreacted alkane from a dehydrogenation effluent to the dehydrogenation reactor. Regardless of the location of the membrane separation, which the Examiner notes is used to separate hydrogen and thus has no bearing on the production of the unreacted alkane from the effluent, one of ordinary skill in the art would understand that the dehydrogenation reactions of Butler ‘024 and Butler ‘904 each produce a dehydrogenation effluent. The expectation is that the unreacted feed from the effluent is useful in the same manner for recycle in the process of Butler ‘024 as it is used in the process of Butler ‘904, which teaches a similar series of dehydrogenation reactors producing a similar effluent comprising unreacted alkane, and then teaches that it is known to recycle the alkane to the dehydrogenation reactor. Thus, one of ordinary skill in the art would understand that the unreacted alkane being recycled from the dehydrogenation effluent of Butler ‘024 to the dehydrogenation reactor of Butler ‘024 would be expected to improve the process in the same manner as the known recycle in Butler ‘904. Therefore, the argument that Butler ‘024 and Butler ‘904 are not combinable due to the membrane location is not persuasive, as the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2012/0078024) in view of Butler (US 2012/0190904).
	Butler et al. (US 2012/0078024) is referred to as Butler ‘024 and Butler (US 2012/0190904) is referred to as Butler ‘904 herein.
With regard to claims 1 and 2, Butler ‘024 teaches a process for removal of hydrogen from dehydrogenation processes (paragraph [0001]) comprising the following steps:
a) providing a dehydrogenatable hydrocarbon (paragraph [0005]) which is a C2-C4 alkane or alkyl aromatic hydrocarbon (paragraph [0012]).
b) contacting the dehydrogenatable hydrocarbon with steam (instant claim 2) in the presence of a dehydrogenation catalyst to form a first reaction product stream comprising hydrogen and dehydrogenated hydrocarbon (alkene) (paragraph [0005]).
c) passing the first product stream to a separate membrane separation system 107 (Figure 1) to remove hydrogen and produce a second product stream (paragraph [0005]) where separation is membrane separation (paragraph [0026]), the hydrogen is the permeate (paragraph [0027]) and therefore the second product stream is the retentate.
d) contacting the second product stream (retentate) with steam in the presence of a dehydrogenation catalyst to form a third product stream including dehydrogenated hydrocarbon (alkene) and hydrogen (paragraph [0005]).
Butler ‘024 further teaches that the dehydrogenation comprises series connected dehydrogenation reactions which include multiple reaction vessels (paragraph [0022]). The series connected dehydrogenation vessels include a separately located separation system comprising a membrane which is disposed between such dehydrogenation vessels (paragraphs [0024] and [0026]), and the series of dehydrogenation vessels can further comprise at least one in situ separation within a reaction vessel (paragraph [0025]). The in-situ separation with a membrane is a membrane reactor as claimed.
Butler ‘024 does not specifically recite that performing the dehydrogenation process comprises passing the feed to a first dehydrogenation vessel, passing the product of the first dehydrogenation vessel to a separately located membrane separation unit, and passing the retentate of the membrane separation unit to a separately located second dehydrogenation vessel which includes an in-situ membrane separation unit (membrane reactor), as claimed. However, Butler ‘024 clearly contemplates a series of dehydrogenation vessels including at least one separately located membrane separation unit disposed between the dehydrogenation vessels and further including at least one dehydrogenation vessel comprising an in situ membrane separation system (membrane reactor). While Butler ‘024 does not specify where the in-situ membrane separation unit (membrane reactor) is located in the series, Butler ‘024 reasonably suggests that the in-situ separation unit would be within any unit in the series. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the separately located separation system would be located upstream of the vessel comprising an in-situ membrane separation unit (membrane reactor), as claimed. Applicant’s specification and Butler ‘024 each do not show criticality of the placement of the in-situ membrane separation unit, therefore one of ordinary skill in the art would reasonably conclude that a process having the in-situ reactor before the separation system would function equivalently a process having the in-situ reactor after the separation unit as claimed, absent any evidence to the contrary.
Butler ‘024 is silent with regard to recycling unreacted alkane to the first reactor system.
Butler ‘904 teaches a process for removal of hydrogen from a dehydrogenation process (paragraph [0002]) comprising contacting a feed stream and steam with a catalyst to produce a dehydrogenated stream, passing this stream to a second dehydrogenation reactor to produce a second dehydrogenated stream, and passing the second dehydrogenated stream to a membrane separator to separate hydrogen from the product dehydrogenated stream (paragraphs [0006], [0037]). Butler ‘904 further teaches that fresh or unreacted alkane in stream 125 is mixed with steam to form the feed to the first dehydrogenation unit 104 (paragraph [0039]) and further teaches that the stream 125 comes from separation of the product stream 113, where the product stream 113 includes unreacted alkane (paragraph [0041]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for one of ordinary skill in the art to recycle unreacted alkane from the product stream from the in-situ membrane separation unit (membrane reactor) of Butler ‘024 to the first reactor system of Butler ‘024, because both Butler ‘024 and Butler ‘904 teach a series of dehydrogenation steps comprising producing an effluent, and Butler ‘904 teaches that it is known to recycle unreacted alkane which is separated from the effluent to the first dehydrogenation reactor, as claimed. 
With regard to claim 3, Butler ‘024 teaches a diluent to alkyl hydrocarbon weight ratio of 0.01 to 15 where the diluent is steam (paragraph [0020]) and the hydrocarbon may be C2-C4 alkane, ethylbenzene, isopropylbenzene, or ethyltoluene (paragraph [0012]). When the hydrocarbon is C2 alkane, this works out to a 0.018 to 25 molar ratio of steam to alkane, which is 1.8 to 96 mol% of the steam in the steam and alkane combined, which overlaps the range of 5 to 60 mol% of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 5, Butler ‘024 teaches that the temperature of the first dehydrogenation process is about 300 to about 800°C (paragraph [0019]) which overlaps the range of about 450 to about 550°C of instant claim 5. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 6, 7, 13, and 14, Butler ‘024 teaches that the membrane for the separation comprises palladium (metal) alloy (paragraph [0030]) and has a thickness of 2 µm or less (thin palladium membrane of instant claim 7) (paragraph [0033]). This overlaps the range of 1-3 µm of both the first and second membrane of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	With regard to claims 8 and 15, Butler ‘024 teaches that the hydrocarbon includes C2-C4 alkanes or ethylbenzene (paragraph [0012]) where it is known in the art that a C3 alkane is propane. 
	With regard to claim 18, Butler ‘024 teaches separating the first dehydrogenation product into a hydrogen stream (permeate) and a dehydrogenation product stream 120 (retentate), where the stream 120 is then passed to the second dehydrogenation system (paragraph [0043], see Fig. 1). Butler ‘024 teaches that the separation system may operate at a temperature of 300°C to 700°C (paragraph [0035]), and teaches that the dehydrogenation reaction takes place from 300 to 800°C (paragraph [0019]). Butler ‘024 is silent regarding cooling the retentate before passing it to the second dehydrogenation system. Thus, one of ordinary skill in the art would reasonably conclude that the retentate is not cooled before being sent to the second dehydrogenation system (membrane reactor) as claimed, absent any evidence to the contrary, because Butler ‘024 does not teach cooling and Butler ‘024 also teaches that the separation may occur at a similar temperature as the dehydrogenation reaction.
Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2012/0078024) in view of Butler (US 2012/0190904) as applied to claim 1 above, and further in view of Matsumoto et al. (US 2008/0234527).
With regard to claim 14, Butler ‘024 teaches separation of hydrogen from the first dehydrogenation product in a first membrane separation unit where steam is introduced to the reactor as part of the feed (paragraph [0005]).
Butler ‘024 is silent with regard to using steam as a sweep gas for the first membrane separation.
Matsumoto teaches a method for dehydrogenation (paragraph [0001]) comprising reacting a hydrocarbon over a catalyst to produce hydrogen and a reaction product, and performing membrane separation during the reaction to remove hydrogen as the permeate and the reaction product as the non-permeate (retentate) (paragraph [0034]). Matsumoto further teaches that steam may be added to the permeate side (using steam as a sweep gas) of the membrane in the membrane separation reactor (said membrane reactor) to reduce the partial pressure on the permeating side (paragraph [0084]) which improves recovery of high purity hydrogen (paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use steam as a sweep gas in the first membrane separation of Butler ‘024 as taught by Matsumoto, because both Butler ‘024 and Matsumoto teach dehydrogenation to produce a stream comprising hydrogen and separating hydrogen from the effluent using a membrane, and Matsumoto further teaches that adding steam to the permeate side of the membrane (sweep gas) improves the recovery of high purity hydrogen (paragraph [0082]).
With regard to claim 16, Butler ‘024 teaches that the membrane for the separation comprises palladium alloy (paragraph [0030]) and has a thickness of 2 µm or less (paragraph [0033]). This overlaps the range of 1-3 µm of instant claim 16. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Butler ‘024 further teaches that the membrane is disposed within the dehydrogenation reactor, for example in the wall structure or as a layer disposed within the reactor (paragraph [0034]).
Butler ‘024 does not specifically teach that the membrane extends over the entire length of the membrane reactor.
Matsumoto teaches a method for dehydrogenation (paragraph [0001]) comprising reacting a hydrocarbon over a catalyst to produce hydrogen and a reaction product, and performing membrane separation during the reaction to remove hydrogen as the permeate and the reaction product as the non-permeate (retentate) (paragraph [0034]). Matsumoto further teaches that the membrane may be an inner tube of the reactor tube as a whole (paragraph [0056]) where the inner tube 4 is shown in Fig. 3 as being the whole length of the outer tube 3 where the catalyst 5 is present between the tubes (Fig. 3, paragraph [0099]). As the catalyst only extends to the ends of the inner tube 4, this is considered to be the whole length of the outer tube 3 which is considered a reactor. Thus, Matsumoto teaches that it is known when the reactor is a membrane reactor (in situ separation of hydrogen) to include the membrane for the whole length of the reactor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the membrane in the in situ dehydrogenation reaction of Butler ‘024 ‘such that it extends over the whole length of the reactor, because Butler ‘024 and Matsumoto each teach dehydrogenation of hydrocarbons to produce a product and hydrogen, and separating the hydrogen in situ through a membrane to produce a hydrogen permeate and a reaction product retentate, and Matsumoto teaches that it is known for this type of separation to place the membrane such that it extends the length of the reactor, as claimed, absent any evidence to the contrary. 
With regard to claim 17, Matsumoto teaches that steam may be added to the permeate side (using steam as a sweep gas) of the membrane in the membrane separation reactor (said membrane reactor) to reduce the partial pressure on the permeating side (paragraph [0084]) which improves recovery of high purity hydrogen (paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use steam as a sweep gas in the membrane reactor of Butler ‘024 as taught by Matsumoto, because both Butler ‘024 and Matsumoto teach dehydrogenation to produce a stream comprising hydrogen in an in-situ membrane reactor, and Matsumoto further teaches that adding steam to the permeate side of the membrane (sweep gas) improves the recovery of high purity hydrogen (paragraph [0082]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772